United States Securities and Exchange Commission Washington, D. C. 20549 FORM 10-Q/A (Amendment No. 1) [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-32674 AOXING PHARMACEUTICAL COMPANY, INC. (Exact Name of Registrant as Specified in its Charter) Florida 65-0636168 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer ID Number) 15 Exchange Place, Suite 500, Jersey City, NJ 07302 (Address of Principal Executive Offices) Issuer's Telephone Number: (646) 367-1747 Indicateby check markwhether theRegistrant(1) has filed all reports required to be filed by Sections 13 or 15(d) of theSecurities Exchange Act of 1934duringthepreceding12 months(or for such shorterperiodthat the Registrant was required to file such reports),and (2) has been subject to such filing requirements for the past 90 days. YesXNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated filer Accelerated filer Non-accelerated filer Small reporting company X Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesNoX APPLICABLE ONLY TO CORPORATE ISSUERS:Indicate the number of shares outstanding of each of the Registrant's classes of common stock, as of the latest practicable date: As of November 14, 2011, the Company had 49,196,090 shares of its common stock issued and outstanding. AOXING PHARMACEUTICALCOMPANY, INC. QUARTERLY REPORT ON FORM 10Q/A FOR THE FISCAL QUARTER ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS Page No Part I Financial Information Explanatory Note 1 Item 1. Financial Statements: Restated Consolidated Balance Sheet – September 30, 2011 (unaudited) andJune 30, 2011 2 Restated Consolidated Statements of Operations and Other Comprehensive Income (Loss) – for the Three Months Ended September 30, 2011 and 2010 (Unaudited) 3 Restated Consolidated Statements of Cash Flows – for the Three Months Ended September 30, 2011 and 2010 (Unaudited) 4 Notes to Restated Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3 Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 19 Item 6 Exhibits 19 Signatures 20 EXPLANATORY NOTE The management of Aoxing Pharmaceutical Company, Inc. (the “Company”) has concluded that we should restate our financial statements as of and for the three months ended September 30, 2011. The conclusion was reached by management because they determined that a deferred tax asset in the amount of $2,776,111 was improperly valued as an asset as of September 30, 2011 and that a valuation allowance for 100% of the balance of the deferred tax asset should be recorded.Upon review, management decided that the Company did not have sufficient competent evidence to support its conclusion that the Company would earn taxable income in the future against which it could realize the benefit of its net operating loss carryforwards. The restatement has resulted in changes to the financial statements identified in Note 3 to the restated Consolidated Financial Statements.The restatement has also resulted in the addition of Note 3 (Restatement) and a modification to Note 12 (Income Taxes) to the Consolidated Financial Statements, as well as appropriate changes to Item 2, “Management’s Discussion and Analysis of Financial Condition and Results of Operations.”In addition, as a result of discovering the need to restate, we have modified the disclosure in Item 4, “Controls and Procedures.” Except as discussed above, we have not modified or updated disclosures presented in the original quarterly report on Form 10-Q. Accordingly, this Form 10-Q/A does not reflect events occurring after the filing of our original Form 10-Q or modify or update those disclosures affected by subsequent events, except as specifically referenced herein. Accordingly, this Form 10-Q/A should be read in conjunction with our periodic filings made with the SEC subsequent to the date of the original filing, including any amendments to those filings, as well as any Current Reports filed on Form 8-K subsequent to the date of the original filing. 1 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, June 30, (Unaudited) (Restated) (Restated) ASSETS CURRENT ASSETS: Cash $ $ Accounts receivable, net of allowance for doubtful accounts of$548,980 and $543,697, respectively Inventory Prepaid expenses and other current assets TOTAL CURRENT ASSETS LONG-TERM ASSETS: Property and equipment, net of accummulated depreciation Goodwill Other intangible assets Investment in joint venture TOTAL LONG-TERM ASSETS TOTAL ASSETS $ $ LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Short-term borrowings $ $ Accounts payable Loan payable - bank Current portion of loan payable - related parties Current portion of loan payable - other Accrued expenses and other current liabilities TOTAL CURRENT LIABILITIES LONG-TERM LIABILITIES: Loan payable - related parties - others Warrant and derivative liabilities - TOTAL LONG-TERM LIABILITIES Common stock, par value $0.001, 100,000,000 shares authorized, 49,196,090 and 49,158,955 shares issued and outstanding on September 30 and June 30, 2011, respectively Additional paid in capital Accumulated deficit ) ) Other comprehensive income TOTAL SHAREHOLDERS' EQUITY OF THE COMPANY NONCONTROLLING INTEREST IN SUBSIDIARIES ) ) TOTAL EQUITY TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ $ See notes to financial statements 2 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS AND OTHER COMPREHENSIVE INCOME (LOSS) (Unaudited) For the Three Months Ended September 30, (Restated) SALES $ $ COST OF SALES GROSS PROFIT OPERATING EXPENSES: Research and development expense General and administrative expenses Selling expenses Depreciation and amortization TOTAL OPERATING EXPENSES LOSS FROM OPERATIONS ) ) OTHER INCOME (EXPENSE): Interest expense, net of interest income ) ) Change in fair value of warrant and derivative liabilities Equity in loss of joint venture, net of tax ) - TOTAL OTHER INCOME (EXPENSE) ) ) LOSS BEFORE INCOME TAX ) ) Income tax (credit) - ) NET LOSS ) ) Net loss attributed to non-controlling interest in subsidiaries ) ) LOSS ATTRIBUTABLE TO SHAREHOLDERS OF THE COMPANY ) ) OTHER COMPREHENSIVE INCOME : Foreign currency translation adjustment COMPREHENSIVE LOSS ) ) Other comprehensive income attributable to non-controlling interest COMPREHENSIVE LOSS ATTRIBUTABLE TO THE COMPANY $ ) $ ) BASIC AND DILUTED LOSS PER COMMON SHARE $ ) $ ) WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING See notes to financial statements 3 AOXING PHARMACEUTICAL CO., INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the Three Months Ended September 30, (Restated) OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Deferred income tax - ) Common stock issued for services Change in fair value of warrants and derivative liability ) ) Equity in loss of joint venture, net of tax - Changes in operating assets and liabilities: Accounts receivable ) ) Inventories Prepaid expenses and other current assets ) Accounts payable ) Accrued expenses and other current liabilities ) NET CASH USED IN OPERATING ACTIVITIES ) ) INVESTING ACTIVITIES: Acquisition of property and equipment ) ) Repayment from unrelated parties - NET CASH USED IN INVESTING ACTIVITIES ) ) FINANCING ACTIVITIES: Proceeds from bank loans - Proceeds from other borrowings - Repayment of loans from related party ) - NET CASH PROVIDED BY FINANCING ACTIVITIES EFFECT OF EXCHANGE RATE ON CASH DECREASE IN CASH ) ) CASH – BEGINNING OF PERIOD CASH – END OF PERIOD $ $ Supplemental disclosures of cash flow information: Cash paid for interest $ $ Cash paid for income taxes $
